—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Ponterio, J.), dated May 1, 2002, as granted that branch of the motion of the defendants Peter Romano and Marie Romano which was for summary judgment dismissing the complaint insofar as asserted against them.
*583Ordered that the order is affirmed insofar as appealed from, with costs.
An owner of property is under no duty to pedestrians to remove snow and ice that naturally accumulates upon the public sidewalk abutting his or her premises (see Roark v Hunting, 24 NY2d 470, 475; Verdino v Alexandrou, 253 AD2d 553). Liability will result only, inter alia, if it is shown that negligent or improper shoveling made the sidewalk more hazardous (see Arzola v Doneca, 272 AD2d 422; Velez v City of New York, 257 AD2d 570; Mourounas v Shahin, 291 AD2d 537). Here, in opposition to the respondents’ prima facie showing of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact (see Arzola v Doneca, supra; Albuja v City of New York, 298 AD2d 537).
The plaintiff’s remaining contentions are without merit. Santucci, J.P., H. Miller, Schmidt and Townes, JJ., concur.